UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                              )
JOHN L. WAY, SR.,                             )
                                              )
     Petitioner,                              )
                                              )
            v.                                )                Civil Case No. 11-841 (RJL)
                                              )
SIMONT. WAINWRIGHT,                           )
                                              )
     Respondents.                             )
                                              )

                                        ORDER

     In accordance with the Memorandum Opinion issued this date, it is hereby

     ORDERED that this ca~ DISMISSED.

     SO ORDERED thit<_ day of        /JsJ"c,....   , 201 \. This is a ~e order.


                                                               RIC         J. LEON
                                                               United States District Judge